EXHIBIT 10.9

 



telkonet

 



 

William H.Davis

29 Glen Green

Winchester, MA 01890

 

 

Reference is made to that certain General Indemnity Agreement dated as of June_,
2013 (the "Indemnification Agreement", a copy of which is attached to this
letter agreement) pursuant to which you ("you" or the "Indemnitor") have agreed
to indemnify and hold harmless Philadelphia Indemnity Insurance Company and
certain of its affiliated and related entities (collectively, the "Surety") for
certain Losses (as defined in the Indemnification Agreement) incurred by the
Surety for the benefit of Telkonet, Inc. (the "Company"), and to post collateral
for such purposes (collectively, the "Indemnification Obligations"). The purpose
of this letter is to set forth the understanding between you and the Company
regarding the consideration to be paid to you in exchange for your assumption of
the Indemnification Obligations pursuant to the Indemnification Agreement. With
the foregoing as background, the Company and the Indemnitor agree as follows:

 

As consideration for the assumption of the Indemnification Obligations by the
Indemnitor, the Company hereby agrees to compensate the Indemnitor in the amount
of Twenty Thousand Dollars ($20,000), grossed up to accommodate the Indemnitor's
2013 federal income tax rate ("taxes') and subject to ordinary tax withholdings
(if applicable) (the "Consideration Payment"). The Consideration Payment, less
taxes, will be paid by the Company to the Indemnitor by check within thirty (30)
days following delivery to the Company by the Indemnitor of a fully executed
copy of this letter agreement Taxes will be paid once the applicable rate is
confirmed in 2014.

 

Neither party may assign or transfer its rights or obligations under this letter
agreement without the prior written consent of the other party. This letter
agreement may be executed in counterparts, which shall be read together and
construed as but one in the same instrument This letter agreement shall be
governed by, construed and enforced in accordance with the internal laws of
Wisconsin and the parties hereto expressly consent to the jurisdiction and venue
of the State and Federal courts in Wisconsin for purposes of enforcement of this
letter agreement This letter agreement shall be binding upon and shall inure·to
the benefit of the parties hereto and their respective heirs, successors,
permitted assigns and legal representatives.

 

This letter agreement represents the entire agreement between the parties hereto
with respect to the subject matter hereof. All prior discussions and
negotiations, agreements and understandings between the parties whether oral or
written, are superseded by this letter agreement. The terms of this letter
agreement may or may not be altered, waived, modified or discharged except by an
express declaration in writing signed on behalf of the parties hereto.

 

Accepted and agreed to this 5th day of July, 2013.

 

/s/ William H. Davis   /s/ signature       William H. Davis   By: Telkonet, Inc.
(Title)

 



 